Citation Nr: 1135929	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1950 to March 1954 and from August 1956 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Thereafter, the claim was transferred to the RO in Roanoke, Virginia.

In April 2011, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge by videoconference at a Board hearing at the Roanoke RO.  A copy of the transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure, to include exposure to jet engines and gunfire which is consistent with the nature of his duties and circumstances of his service.

3.  Audiometric testing has revealed bilateral hearing loss to an extent recognized as a disability for VA purposes, and the collective evidence weight of the evidence is at least in equipoise as to whether bilateral hearing loss was incurred in active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

Analysis

At the outset, the Board notes that most of the Veteran's service treatment records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty provide reasons and bases for its determinations, and to consider the benefit-of-the-doubt doctrine.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral ear hearing loss due to noise exposure during his military service.  Specifically, he asserts that he was exposed to jet engines and gunfire while serving aboard a ship in the Navy, and gunfire while serving on a rifle team in the Army.  On VA examinations, the Veteran asserted that he had minimal post-service exposure, to include some hunting and use of firearms on a recreational basis.

Regarding the Veteran's former period of service, service treatment records reflect that on separation examination in March 1954, the Veteran's hearing was within normal limits bilaterally, based on the Whispered Voice Test (WVT).  Regarding the Veteran's latter period of service, service treatment records reflect that on separation examination in July 1957, the Veteran's hearing was within normal limits bilaterally, based on the WVT. 

On a general VA examination in June 1996, the Veteran was noted to have decreased hearing and was wearing bilateral hearing aids.

A December 2005 letter from the Veteran's private audiologist noted that the Veteran suffered several periods of temporary hearing loss during his military service.  The Veteran was diagnosed with bilateral sensorineural loss, mild to profound with accompanying tinnitus.

The Veteran was afforded a VA examination in August 2007.  On audiological evaluation, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
45
45
60
70
75
LEFT
45
60
75
85
90

Speech discrimination scores were 48 for the right ear and 44 for the left ear.  The Veteran was diagnosed with moderate sloping to profound sensorineural hearing loss, bilaterally.

The audiologist was unable to offer a nexus opinion regarding the Veteran's bilateral hearing loss.  She noted that the only record of audiometric testing in the Veteran's claims file was the WVT, which was considered inaccurate.  Thus, she found that there was no way to determine the amount of hearing damage that was caused by noise exposure during his active duty military service without resorting to speculation.

The report of a July 2011 VA audiological evaluation reflects that on testing, pure tone thresholds, in decibels, were:


HERTZ





500
1000
2000
3000
4000
RIGHT
60
70
75
85
85
LEFT
60
65
75
85
90

Speech discrimination scores were 44 for the right ear and 60 for the left ear.  The audiologist found that the Veteran had moderate to profound hearing loss in the right ear and moderately severe to profound hearing loss in the left ear.  The Veteran noted that the first time he noticed hearing loss was in 1953.

The examiner was asked to opine as to the etiology of the Veteran's hearing loss disability.  She noted that there was no way to determine if the loss began during active duty or after.  The only objective evidence in the Veteran's claims file regarding hearing was the WVT.  She noted that the WVT should not be used in the rating process, as it is not sensitive to high-frequency (noise induced) hearing loss.  After refuting the WVT, the audiologist found that there was no objective evidence to prove or disprove the presence of hearing loss during military service.  As such, she found that there was no way to resolve the question without resorting to mere speculation.

The Veteran has also submitted a lay statement from his brother, noting that the Veteran's hearing was normal at entry into service.  His brother also reported that the next time he spoke with the Veteran, sometime in the early-1960s, the Veteran's hearing was noticeably deficient.

First addressing the matter of in-service injury, the Board notes that the Veteran's available service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to gunfire and jet engines including as a battestations member of a naval gun crew.  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service as a result of serving on a ship and on a rifle team without the benefit of ear protection.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

On the matter of current disability, the Veteran clearly demonstrated on August 2007 and July 2011 VA examinations that he has a diagnosis of bilateral hearing loss, for VA disability purposes.  See 38 C.F.R. § 3.385.

VA attempted on several occasions to develop the Veteran's case as adequately as possible.  The Board notes, however, that the Veteran's service records are mostly missing and from the few remaining records, those only contain WVTs.  As discussed above, such testing is, by its nature, inexact, and thus is not dispositive as to whether there may have been some downward shift in auditory acuity between entrance and separation from active duty.  Therefore, VA audiology opinions could not be provided without resort to speculation.  The United States Court of Appeals for Veterans Claims (Court) has explained that opinions which contain the "mere speculation" language, without more, amount to "nonevidence" neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board finds that any further development would result in the same outcome.

The Veteran alleges that he first noticed bilateral hearing loss in service, and he began wearing hearing aids in the 1960s.  His brother also asserts that the Veteran had a noticeable change in hearing in the early 1960s.  It is acknowledged that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Thus, considering the totality of the record-to particularly include the lay statements provided by the Veteran and his brother-the collective evidence also supports a finding that there exists a medical nexus between current bilateral hearing loss and service.  As indicated above, the Veteran suffered acoustic trauma during service and has credibly asserted that he first noticed hearing loss in service and began wearing hearing aids sometime in the 1960s.  The Veteran's available service treatment records contain only WVT, which are too speculative in nature to support or undermine the claim.  Based on the record, the Board finds that the evidence as to whether the Veteran's bilateral hearing loss resulted from noise exposure in service is in relative equipoise

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss are met.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


